           Case 1:20-cv-10474-JPC Document 16 Filed 02/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MARTIN HODGE,                                                          :
                                                                       :
                                    Petitioner,                        :
                                                                       :   20-CV-10474 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
UNITED STATES BOP,                                                     :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On December 10, 2020, Petitioner Martin Hodge, proceeding pro se, filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Dkt. 1 (“Petition”).) On February 3, 2021,

the Government submitted its Response to the Petition, arguing, in part, that Hodge had not

exhausted administrative remedies available within the Bureau of Prisons (“BOP”). (Dkt. 9 at 7-

8.)

        It appears that Hodge has submitted at least two grievances in connection with the BOP’s

decision to not transfer him to a halfway house, with one or more submitted in October 2020 and

another submitted in November 2020. Hodge attached to his Petition an Informal Resolution Form

(BP-8), dated October 8, 2020, in which he requested placement in a halfway house and argued that

his state warrant was invalid. (Petition at 77.) He also attached what appears to be a BP-9 form,

dated October 17, 2020, in which he referenced his October 8 grievance and again requested to be

placed in a halfway house. (Id. at 78.) Hodge also attached a rejection notice, dated October 21,

2020, which stated that Hodge’s two prior submissions were improper (id. at 79), and a Regional

Administrative Remedy Appeal, dated October 25, 2020, in which Hodge wrote that the rejection

notice was “incorrect and never answered [his] issue” (id. at 80). Finally, Hodge attached another
          Case 1:20-cv-10474-JPC Document 16 Filed 02/12/21 Page 2 of 2


Informal Resolution Form (BP-8), dated October 26, 2020, in which he again requested to be placed

in a halfway house. (Id. at 81.)

       In its Response to the Petition, the Government references a BP-9 request that Hodge

submitted on November 14, 2020 and the Warden’s November 19, 2020 denial of that request.

Specifically, the Government asserts that “[a]lthough Petitioner submitted a BP-9 request (thereby

commencing the administrative remedy process) to the Warden, he did not file an appeal of the

November 19, 2020 denial of his request with the Appropriate BOP Regional Director, nor did he

appeal . . . any decision to BOP’s Office of the General Counsel in Washington D.C.” (Dkt. 9 at 8;

see also Dkt. 10 at 2, 6.)

       Accordingly, while the Government argues that Hodge failed to exhaust his administrative

remedies, its Response focuses on the November 2020 grievance. It is hereby ORDERED that by

February 17, 2021, the Government shall submit a letter addressing whether it also maintains that

Hodge failed to exhaust his remedies with respect to the October 2020 grievance(s),

notwithstanding his efforts to appeal the rejection of his October 8 and 17 grievances to the BOP’s

Regional Director.

       The Clerk of the Court is respectfully directed to mail a copy of this Order to Petitioner.

       SO ORDERED.

Dated: February 12, 2021                             __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
